Citation Nr: 1709068	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  12-35 711	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date prior to February 7, 1994 for the grant of service connection for rheumatic heart disease, including based upon clear and unmistakable error (CUE) in an April 1954 rating decision denying service connection for rheumatic heart disease.


REPRESENTATION

Veteran represented by:	Colin Kemmerly, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1952 to February 1954.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In November 2015, the Veteran presented testimony in a videoconference before the undersigned.  A copy of the transcript has been associated with the claims file.  


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016).    

In a February 2016 decision, the Board denied the Veteran's earlier effective date claim because it found that there was no CUE in a 1954 rating decision which denied the Veteran's claim for service connection for a heart disability.  In this decision, the Board vacates that portion of the claim for an earlier effective that was based on CUE in a 1954 rating decision, because it violates due process.  The portion of the earlier effective date claim that was dismissed pursuant to Rudd v. Nicholson, 20 Vet. App. 296, 299-00 (2006), and that was not based on allegations of CUE in the 1954 rating decision, remains in effect.  

The Veteran initially filed for service connection for a heart disability on February 23, 1954, which was denied by the RO in an April 1954 rating decision.  The Veteran did not appeal that decision.  

Later, the Veteran sought to reopen that decision, and in an April 1970 rating decision, the RO declined to reopen the claim for service connection.  The Veteran appealed that rating decision to the Board.  In a June 1971 decision, the Board denied the Veteran's claim for service connection for rheumatic heart disease on the merits; that decision was final when issued.  

On February 7, 1994, the Veteran filed a claim to reopen service connection for rheumatic heart disease.  In a February 2001 rating decision, the RO granted service connection for rheumatic heart disease, and assigned an effective date of August 16, 1995.  An August 2004 rating decision granted an earlier effective date of February 7, 1994, the date of the claim to reopen.  Most recently, in a November 2007 decision, the Board denied an appeal for an effective date prior to February 7, 1994, for the grant of service connection for rheumatic heart disease.  

Generally, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but is not earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 2014).  The effective date for an award of service connection based on a claim reopened due to the submission of new and material evidence, other than service department records and not received within one year of the prior decision, is the later of the receipt of the new claim or the date entitlement arose.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(q), (r) (2016). 

After a rating decision that grants service connection and assigns an effective date is final, an earlier effective date may be established only by a request for revision of that decision based on CUE.  Rudd, 20 Vet. App. at 299.  Previous RO decisions that are not timely appealed are final and binding on a veteran based on the evidence then of record and will be accepted as correct in the absence of CUE.  Where evidence establishes CUE, the prior decision will be reversed or amended.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).  CUE is defined as a very specific and rare kind of error.  "It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). 

However, a claim of CUE in a rating decision cannot be raised where that rating decision has been subsumed in a later Board decision.  See 38 C.F.R. § 20.1104 (2016); Olson v. Brown, 5 Vet. App. 430 (1993) (noting that when a determination of the AOJ is affirmed by the Board, the determination is subsumed by the final appellate decision).  As such, only the Board decision which subsumes the RO decision may be reviewed for CUE (and only by the Board).  

Here, however, the Veteran asserts only that there was CUE in the April 1954 rating decision.  Although the Board addressed this assertion in the February 2016 decision, it should not have done so because that rating decision was subsumed by the June 1971 Board decision.  Accordingly, only a claim of CUE in the June 1971 Board decision is possible.  No such claim has been made.  See 38 C.F.R. § 20.1404 (2016).

Accordingly, that part of the February 2016 Board decision addressing the claim of entitlement to an earlier effective date based on CUE in a 1954 rating decision is vacated.




	                        ____________________________________________
	K. MILLIKAN
	Veterans Law Judge, Board of Veterans' Appeals


